                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                        Case No. CR-20-047-RAW

 JATAVIER BRADFORD,

                        Defendant.


                         PRELIMINARY ORDER OF FORFEITURE

       Before the Court is an Unopposed Motion for a Preliminary Order of Forfeiture, filed

January 27, 2021. The Court finds that, as a result of the guilty plea of defendant Jatavier Bradford

to Count One of the Amended Information filed September 11, 2020, in which the government

sought forfeiture and the plea agreement into which he entered, the motion should be granted.

       Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), a preliminary order of forfeiture

shall be entered whereby the following assets are preliminarily forfeited to the United States and

the forfeiture of such assets shall be made part of the defendant’s sentence and included in the

judgment:

       •    One (1) Taurus Model PT111, Pro Millennium (pink) 9mm S/N TCY95849;
       •    One (1) Taurus G3, 9mm (black) S/N ABE565068;
       •    One (1) Springfield XD40, 40. Caliber S/N US256762;
       •    Two (2) 40. Caliber S&W rounds;
       •    Fourteen (14) PMC 9mm Luger rounds;
       •    Ten (10) 9mm rounds; and
       •    $23.80 United States Currency.

       The forfeiture allegation of the Amended Information contained a scrivener’s error and the

Government requests that it be corrected by interlineation. The forfeiture statutes should be listed

as Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).


                                                 1
        The United States shall publish notice of this Order and its intent to dispose of the assets

pursuant to 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32.2(b)(6). The United States shall also send

notice to any person who reasonably appears to be a potential claimant with standing to contest

the forfeiture in the ancillary proceeding.

        Upon the entry of this Order, the United States is authorized to seize or retain custody of

the assets in accordance with Fed. R. Crim. P. 32.2(b)(3).

        Any person, other than the defendant, asserting a legal interest in the assets may, within

thirty (30) days of the final publication of notice or the receipt of notice, whichever is earlier,

petition the Court for a hearing to adjudicate the validity of the alleged interest.

        Following the Court’s disposition of any petition timely filed, a final order of forfeiture of

the assets shall be entered. If no third party files a timely petition, this Order shall become the final

order of forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2) and all right, title and interest would

vest in the United States for disposition according to law.

        IT IS THEREFORE ORDERED that, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c), the Unopposed Motion of the United States for Preliminary Order of Forfeiture is granted

and the assets are preliminarily forfeited to the United States.

        IT IS FURTHER ORDERED that the Government’s request to amend by interlineation the

forfeiture statutes listed in the forfeiture allegation of the Amended Information from Title 18,

United States Code, Section 924(c)(1)(A)(i) and Title 28, United States Code, Section 2461(c) to




                                                   2
Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c) is

hereby granted.

       IT IS FURTHER ORDERED that the United States shall initiate proceedings necessary to

protect third-party interests, if any, pursuant to and in accordance with Rule 32.2.

       Dated this 27th day of January, 2021.




                                              RONALD A. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                                 3
